
	

113 S200 IS: To amend title 38, United States Code, to authorize the interment in national cemeteries under the control of the National Cemetery Administration of individuals who served in combat support of the Armed Forces in the Kingdom of Laos between February 28, 1961, and May 15, 1975, and for other purposes.
U.S. Senate
2013-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 200
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  interment in national cemeteries under the control of the National Cemetery
		  Administration of individuals who served in combat support of the Armed Forces
		  in the Kingdom of Laos between February 28, 1961, and May 15, 1975, and for
		  other purposes.
	
	
		1.Eligibility for interment in
			 national cemeteries for certain service in the Kingdom of Laos
			(a)In
			 generalSection 2402(a) of title 38, United States Code, is
			 amended by adding at the end the following new paragraph:
				
					(10)Any individual
				who—
						(A)the Secretary
				determines served in combat support of the Armed Forces (including combat
				support involving any covert action of the United States, as defined in section
				503(e) of the National Security Act of 1947 (50 U.S.C. 413b)) in the Kingdom of
				Laos during the period beginning on February 28, 1961, and ending on May 15,
				1975; and
						(B)at the time of
				the individual's death was a citizen of the United States or an alien lawfully
				admitted for permanent residence in the United
				States.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to an individual who dies on or after the date of the enactment of this
			 Act.
			
